Title: From George Washington to Vice Admiral d’Estaing, 29 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fredericksburg] 29th September 1778.
          
          I have had the honor of receiving Your Excellencys letter of the 17th. the sentiments expressed in it flow from a great mind, and prove the wisdom of His most Christian Majesty’s choice in appointing you his military Representative in America—I flatter myself with Your Excellency that what only in a moment of chagrin assumed the air of a misunderstanding, is buried in total oblivion—and that uninterrupted harmony will forbid its being brought to light again.
          The untimely death of the Chevalier de St Sauveur is the more melancholy, as he possessed such an amiable character, and fell a sacrifice to the zealous pursuit of his duty—the relation of this unfortunate event filled me with inexpressible grief—it affords me some consolation to learn that the matter is so far traced, as to leave no doubt that the plot originated with the convention troops, and that british Sailors in our service were the immediate instruments of their malice. these circumstances together with the wounds which two of the assassins are said to have received from the french Grenadiers, may enable us to revenge the death of an Officer whose fate we sincerely lament, and to whose friends we are anxious to give the only satisfaction the 
            
            
            
            unhappy case admits of. The Council of Boston will I am persuaded use their utmost exertions to discover and bring to punishment the instigators and perpetrators of this horrid crime.
          However the authors of this mischief may triumph that an individual dear to his country and connections has fallen a victim to their machinations; they will I trust ever be defeated in their principal aim of sowing discord and exciting animosities between nations so firmly united as ours.
          The advantage peculiar to Your Excellency of uniting the knowledge and experience which constitute the Admiral and the General—the excellent disposition of your Squadron—the land batteries raised under your direction—and the command given to Monsieur de Bougainville—leave us nothing to apprehend from any naval operation on the part of the enemy—Brigadier General du portail our chief Engineer is setting out for Boston, and will afford all the succours of his art, that we may have as little to fear from any attempt by land.
          It is important as Your Excellency observes to guard against an enterprise to which the enemy have powerful inducements; and avoid determining them to it, by too great a reliance on their want of troops and seamen in another quarter.
          I am as yet unacquainted with the arrangement made between Congress and your Plenipotentiary for the exchange of those french Seamen who unfortunately fell into the enemys hands previous to an open rupture—I have written to Congress on the subject—they will I am persuaded warmly interest themselves in a matter which equally concerns the cause of humanity and the service of their ally—immediately on receiving their orders, I shall do every thing that depends on me, to effect the exchange in the manner alluded to—and forward the seamen with expedition and safety to Your Excellencys Squadron.
          Give me leave to offer Your Excellency my hearty congratulations on the victory obtained by the Brest Squadron over the British under Admiral Keppel—in a pitched battle—the character of the french captain arrived at Portsmouth, who brings the intelligence, and his circumstantial relation of the matter, give us every reason to hope that our Joy on this occasion will speedily be legitimated by official accounts to Your Excellency. I have the honor to be with every Sentiment of respect and attachment Your Excellencys most obedient and most humble Servt
          
            Go: Washington
          
        